Case. 2:21-cr-00184- CCW Document 1-3 Filed 04/27/21 AL j yi 2 (0

 

CRIMINAL CASE INEORMATION SHEET
Pittsburgh v . Erie _ Johnstown

Related to No. . Judge

 

 

(All criminal prosecutions arising out of the same criminal transaction or series of transactions are
deemed related).

CATEGORY: 1. ___ Narcotics and Other Controlled Substances
. la. __ Narcotics and Other Controlled Substances
(3 or more Defendants)
2. __ Fraud and Property Offenses °
2a. ___ Fraud and Property Offenses

(3 or more Defendants)

 

 

3.0 Crimes of Violence

4. ¥ Sex Offenses

5. Firearms and Explosives

6. Immigration —

7. AU Others
Defendant’s name: RODERICK KING
Is indictment waived: . Yes. ov No.
‘Pretrial Diversion: Yes ¥ No
Juvenile proceeding: . Yes ¥ No
Defendant is: , ¥v Male Female
Superseding indictment or information Yes ¥ No

“Previous case number:
j

If superseding, previous case was/will be:

Dismissed on defendant’s motion
Dismissed on governments’ motion
After appellate action

Other (explain) .

County in which first offense cited _ .
occurred: Butler County

 

Previous proceedings before
Magistrate Judge:

 

Case No.:

 

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE | -
. Case 2:21-cr-00184-CCW

Date arrested or date continuous U.S.

custody began:
Defendant:
Name of Institution:

Custody is on:

Document 1-3 Filed 04/27/21 Page 2 of 2

 

Y_ is in custody is not in custody

Clarion County Jail

 

this charge v__ another charge
another conviction

Y State

 

 

 

___ Federal
Detainer filed: yes — ¥_ no
Date detainer filed:
Total defendants: 1.
Total counts: 3
Data below applies to defendant No.: 1.
Defendant’s name: | | RODERICK KING
- SUMMARY OF COUNTS
COUNT US. CODE OFFENSE FELONY
1 18 U.S.C. '§§ 1591(a)(1), Sex Trafficking of a Child and Attempted =  ¥
1591(b)(2), 1594(a) Sex Trafficking ofa Child - ,
2and3 18U.S.C. § 2251(a) - Production of Material Depicting the ov

Sexual Exploitation of a Minor

FORFEITURE ALLEGATIONS |

I certify that to the best of my knowledge the above entries are true and correct.

 

DATE: April 27, 2021

/s/ Rebecca L. Silinski
REBECCA L. SILINSKI
Assistant U.S. Attorney
PA ID No. 320774

 
